       Case: 3:20-cv-00539-wmc Document #: 24 Filed: 05/07/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


WISCONSIN LABORERS HEALTH FUND, et. al,


                             Plaintiffs,                                 ORDER
       v.
                                                                       20-cv-539-wmc
VAN MINSEL BROS CONSTRUCTION, LLC,
and SCOTT VAN MINSEL

                             Defendants.


       On April 22, 2021, the court granted in part and reserved in part on plaintiffs’ request

for default judgment. (Dkt. #22.) In that order, the court awarded partial default judgment

in favor of plaintiffs Wisconsin Laborers District Council, International Union of Bricklayers

and Allied Craftworkers, and Bricklayers & Allied Craftworkers District Council of Wisconsin

against defendant Scott Van Minsel in the amount of $46,794.86, $16,371.62 of which is due

joint and several with defendant Van Minsel Bros Construction, LLC.

       However, defendants were given a ten day notice period to object to a revised damage

request of $249,238.53 by plaintiffs, who had initially requested a lower amount that

inadvertently did not include attorneys’ fees and costs. The notice period has now expired

with no word from defendants, and as already explained in the court’s previous opinion and

order, plaintiffs have produced sufficient evidence to support their revised award and so an

entry of default judgment in that amount is proper.

       Plaintiffs were also given ten days to amend and serve a new complaint to state

additional claims against defendant Scott Van Minsel. However, plaintiffs have now notified

the court that they do not intend to do so. (Dkt. #23.)




                                              1
       Case: 3:20-cv-00539-wmc Document #: 24 Filed: 05/07/21 Page 2 of 2




      As a result, there are no other disputed matters, and consistent with both this ruling

and the court’s earlier order (dkt. #22), IT IS ORDERED that:

      (1) Final judgment is awarded in favor of plaintiffs Wisconsin Laborers Health Fund,
          Wisconsin Laborers Pension Fund, Wisconsin Laborers Apprenticeship and
          Training Fund, Building and Public Works Laborers Vacation Fund, John J. Schmitt
          (in his capacity as trustee), Wisconsin Laborers District Council, Wisconsin
          Laborers-Employers Cooperation and Education Trust Fund, Wisconsin Masons
          Health Care Fund, Wisconsin Masons Pension Fund, Wisconsin Masons Joint
          Apprenticeship and Training Fund, James Vick (in his capacity as trustee),
          Bricklayers & Trowel Trades International Pension Fund, International Masonry
          Institute, International Union of Bricklayers and Allied Craftworkers, Bricklayers
          and Allied Craftworkers District Council of Wisconsin against defendant Van
          Minsel Bros Construction, LLC in the total amount of $249,238.53.

      (2) Final judgment in favor of plaintiffs Wisconsin Laborers District Council,
          International Union of Bricklayers and Allied Craftworkers, and Bricklayers &
          Allied Craftworkers District Council of Wisconsin against defendant Scott Van
          Minsel in the amount of $46,794.86, $16,371.62 of which is due joint and several
          with defendant Van Minsel Bros Construction, LLC.

      (3) The clerk’s office is directed to enter judgment consistent with this order and close
          this case.

      Entered this 7th day of May, 2021.

                                           BY THE COURT:

                                           /s/
                                           __________________________________
                                           WILLIAM M. CONLEY
                                           District Judge




                                              2
